Exhibit 99.1 February 23, 2011 John Whelan Acting Chief Executive Officer, A.P. Pharma, Inc. 123 Saginaw Drive Redwood City CA 94063 Dear John, As we both know, the hurdles to success in this industry are many and varied and reasonable minds may differ over how best to navigate the obstacles. As we have discussed, I have a different perspective from the majority of the Board regarding the path AP Pharma has taken and continues on today with respect to capital raising activities. While I wish the best for you, the Company and the rest of the Board, I hereby tender my resignation from the Board of Directors of AP Pharma, effective immediately. Best regards, /s/ Steve Davis Steve Davis cc: Paul Goddard, Chairman of the Board of Directors, A.P. Pharma
